Citation Nr: 1437829	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of surgical debridement and repair of laceration/rupture of the right knee quadriceps tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air service from December 1983 to December 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A February 2009 rating decision retroactively assigned a 10 percent disability rating as of January 1, 2008.

The Veteran testified before the undersigned Veterans Law Judge during a June 2011 Travel Board hearing.  A transcript is associated with the record.  

The Board previously remanded the Veteran's claim for additional development in December 2011.


FINDING OF FACT

The Veteran's right knee disability is manifested by motion limited to, at worst, 120 degrees of flexion and zero degrees of extension; swelling, pain, and stiffness with prolonged sitting, standing, walking, jogging, or walking up or down stairs; and additional limitation of motion upon repetition due to pain with movement, weakened movement, and atrophy of disuse; without instability, incoordination, less or more movement than normal, excess fatigability, incoordination, disturbance of locomotion; painful or unstable scars; or functional impact on the ability to work.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for residuals of surgical debridement and repair of laceration/rupture of the right knee quadriceps tendon have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5256-63, 5311, 7801-05 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided notice regarding the Veteran's claim in September 2007 through the Benefits Delivery at Discharge Program.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and private treatment records with the claims file.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty to obtain a medical examination or opinion when required.  VA provided the Veteran several VA medical examinations addressing the severity of his residuals of surgical debridement and repair of a laceration or rupture of the right knee quadriceps tendon.  The examinations are adequate, as the examiners considered the relevant history of symptoms and provided sufficiently detailed descriptions of any disability and clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the June 2008 and October 2010 VA examiners indicated that they did not review the claims file, during the June 2008 VA examination the Veteran reported that he had not had any recent treatment for his right knee and the October 2010 VA examiner reviewed available VA Clinical Patient Record System (CPRS) reports; moreover, the Veteran provided an oral medical history during the VA examinations.  

The Veteran's June 2011 Travel Board hearing focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of the elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492-494, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked"); Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (instructing that statements or actions demonstrating an awareness of what was necessary to substantiate a claim establish actual knowledge).  The Veteran has not asserted that he has been prejudiced as a result of the hearing or that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013).  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a) or 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, and the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A percentage rating is assessed by comparing the symptomatology of a veteran's service-connected disability with criteria in the Rating Schedule.  38 C.F.R., Part 4.  If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply if the criteria are successive and cumulative and the higher rating's criteria are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under various diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2013).  A Veteran may, however, be assigned multiple ratings if the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Veteran's right knee disability is rated under Diagnostic Code (DC) 5260-5024.  38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5260.  DC 5260 evaluates impairment from limitation of flexion, while DC 5024 evaluates impairment from tenosynovitis.  38 C.F.R. § 4.71a, DCs 5024, 5260 (2013).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).

Diagnostic Code 5024 for tenosynovitis instructs that diseases under Diagnostic Codes 5013 through 5024, other than gout, are rated under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated based on limitation of motion under the appropriate diagnostic code for the joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If limitation of motion is noncompensable, a 10 percent rating may be assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Without limitation of motion, a 10 percent rating applies where there is X-ray evidence of the involvement of two or more major joints or minor joint groups.  A 20 percent rating applies where there is X-ray evidence of the involvement of two or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003.  Note (2) instructs, however, that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  Id. 

Under Diagnostic Code 5260 for limitation of flexion of the leg, a 20 percent rating applies if flexion is limited to 30 degrees; a 10 percent rating applies if it is limited to 45 degrees; and a 0 percent rating applies if it is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the leg, a 50 percent rating applies if extension is limited to 45 degrees; a 40 percent rating applies if it is limited to 30 degrees; a 30 percent rating applies if it is limited to 20 degrees; a 20 percent rating applies if it is limited to 15 degrees; a 10 percent rating applies if it is limited to 10 degrees; and a 0 percent rating applies if it is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for degenerative arthritis and subluxation or lateral instability of the knee, and for limitation of flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260-61; VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-2004 (Oct. 6, 2004).  

If functional loss is alleged due to pain, or if service-connected disability involves a joint rated on limitation of motion, the Board must consider whether a higher rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, as musculoskeletal disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, examinations must adequately portray anatomical damage and functional loss regarding these elements.  The absence of part or all of the necessary bones, joints and muscles or associated structures, deformity, adhesions, defective innervation, or other pathology may cause functional loss.  Pain may also cause functional loss, where supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Part of the musculoskeletal system that becomes painful on use must be considered seriously disabled, and weakness must be considered as important as limitation of motion.  Evidence of disuse of a part of the musculoskeletal system may include atrophy, skin condition, and absence of normal callosity.  38 C.F.R. § 4.40.

Under 38 C.F.R. § 4.45, because a joint disability involves reductions of normal excursion of movements in different planes, evaluation of a joint must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination, as well as pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45.  

Under 38 C.F.R. § 4.59, because painful motion is an important factor of disability with any form of arthritis, joints that are actually painful, unstable, or malaligned due to injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This section may apply in a non-arthritis context if raised by the claimant or reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (finding that the Board failed to address painful motion and 38 C.F.R. § 4.59 regarding residuals of a left shoulder injury with surgical repair). 

Based on the above laws and regulations, the Veteran's residuals of surgical debridement and repair of laceration or rupture of the right knee quadriceps tendon were not more than 10 percent disabling during the period on appeal.  

The Veteran's right knee disability is currently assigned a 10 percent rating under Diagnostic Code 5003 (see Diagnostic Code 5024) based on painful motion of a major joint.  38 C.F.R. § 4.45 (2013).  In order to warrant a higher rating under Diagnostic Code 5003, the Board must look to whether there is limitation of motion of the right knee under the appropriate diagnostic codes for the specific joint in question (right knee in this instance).  In this regard, the objective evidence as outlined above, does not establish that he ever had compensable limitation of flexion or extension.  See 38 C.F.R. § 4.71a. Diagnostic Codes 5003, 5260, 5261.  He had no limitation of extension and, while he did have limitation of flexion, it was not limited to 30 or fewer degrees-at worst, it was limited to 120 degrees.  See February 2012 VA Examination.  

Moreover, he did not have functional loss that more nearly approximated limitation of flexion to 30 or fewer degrees or limitation of extension to 15 or more degrees.  The Veteran is competent to report that he experienced swelling and pain and numbness when kneeling, could not jump, limped 60 to 70 percent of the time, was limited to 40 minutes of standing, three city blocks or 40 minutes of walking, 40 minutes of slow jogging, and 120 minutes of sitting, and experienced stiffness, pain, popping, and a sensation of weakness or instability while taking stairs at work, and his reports are credible and entitled to probative weight.  February 2008 Notice of Disagreement; April and May 2008 Village Physical Therapy Treatment Records; June 2008, October 2010, and February 2012 VA Examinations; June 2011 Travel Board Hearing pp. 4-9, 11-13, 18, 22-25; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Despite his pain, swelling, stiffness, and sensation of instability or weakness, he had normal strength and sensation, reported that his pain was relieved with over-the-counter pain medications, he did not use a brace, wrap bandage, or any other assistive device, and he did not miss any time from work or require any workplace accommodations due to his residuals, and could bike for 12-14 miles, lift 40-45 pounds with his right leg, and drive a vehicle or motorcycle for several hours.  See June 2008, October 2010, February 2012 VA Examinations; June 2011 Travel Board Hearing pp. 18, 22-25.  Further, the June 2008, October 2010, and February 2012 VA examiners all found the Veteran was fully ambulatory, with normal strength and sensation.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that to constitute functional loss, pain "must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance'") (citing 38 C.F.R. § 4.40 (2013)).  Moreover, while he demonstrated additional limitation of motion upon repetition due to pain on movement, weakened movement, and atrophy of disuse during his February 2012 VA examination, during initial range of motion testing pain began at 110 degrees of flexion and upon repetition he had right knee flexion to 120 degrees.  

Regarding instability (Diagnostic Code 5257), while the Veteran is competent to report experiencing a sensation of instability or weakness in his right knee, and his report is credible and entitled to probative weight, the June 2008, October 2010, and February 2012 VA examiners found no evidence of instability, and the Veteran is not competent to provide a medical diagnosis of instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257; Davidson, 581 F.3d at 1316.  The issue is medically complex, as it involves multiple systems in the body, and requires specialized experience and training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

A higher disability rating is also not available under other diagnostic codes related to the knee.  Other relevant diagnostic codes are 5256 (ankylosis), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of tibia and fibula), 5263 (genu recurvatum), 5311 (muscle injuries), and 7801-05 (scars).  The record, however, lacks evidence that the Veteran ever had ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  While in his April 2008 Substantive Appeal the Veteran reported that he experienced episodes of locking and pain, the record does not establish that he ever had dislocated semilunar cartilage or that any semilunar cartilage was removed.  Further, while there is evidence of muscle atrophy, the February 2012 VA examiner found it was mild and, moreover, a separate rating under Diagnostic Code 5311 based on muscle atrophy would result in pyramiding, as Diagnostic Codes 5260-5024 already contemplates the Veteran's primary symptoms of pain, stiffness, weakness, and limitation of motion.  See 38 C.F.R. § 4.14.  In addition, while the June 2008, October 2010, and February 2012 VA examiners found the Veteran's right knee scar was deep, linear, and numb, none found that it was painful, unstable, or had an area of at least six square inches, or that it limited motion of the joint.  See June 2008, October 2010, and February 2012 VA Examinations; 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2013).  Moreover, the Board reiterates that the Veteran's primarily symptom is pain, and a disability rating based on pain on motion under more than one diagnostic code would violate 38 C.F.R. § 4.14.

A staged rating is unnecessary, as at no time during the period in question did the Veteran's disabilities warrant a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  The Veteran is competent to report during his October 2010 VA examination that he had 2-4 flare-ups of pain per week lasting up to one day after riding his bicycle and during his February 2012 VA examination that he had 2-3 flare-ups of pain per month lasting from two hours to one week, and his reports are credible and entitled to probative weight.  Davidson, 581 F.3d at 1316.  The Board notes, however, that the Veteran also reported that, despite experiencing pain, swelling, stiffness, muscle atrophy, and flare-ups, he had noncompensable limitation of motion, did not use a brace or wrap bandage, did not require workplace accommodations, was able to work out several times per week, could perform housework and yard work without assistance, and voluntarily chose to take several flights of stairs instead of the elevator while at work.  See June 2008, October 2010, February 2012 VA Examinations; June 2011 Travel Board Hearing pp. 9, 11, 21.  Further, the June 2008, October 2010, and February 2012 VA examiners all found that the Veteran's residuals did not functionally impact his ability to work.

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran's disability picture is not exceptional and, as his primary symptoms were pain, swelling, and muscle atrophy, the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  Further, the Veteran did not report, and the record does not reveal, any periods of hospitalization, incapacitating episodes, or frequent emergency room visits due to any residuals.  While the Veteran did report some interference with prolonged standing, standing, walking, jogging, kneeling, and jumping, pain and popping with stairs, needing to rest or stretch in the mornings and occasionally while driving or working, the Board reiterates that VA examiners found there was no functional impact on the Veteran's occupation, and that the Veteran reported not missing any time from work and not requiring workplace accommodations despite daily intermittent stabbing pain.  See June 2011 Travel Board Hearing pp. 22-25.  While the Veteran's residuals did impact his activities of daily living, the June 2008 VA examiner found they were only somewhat impaired, the October 2010 VA examiner found they were usually not impaired, and the Veteran reported that he was able to accomplish housework and yard work and take care of his children by himself by changing positions, stretching, or utilizing chairs.  See October 2010 and February 2012 VA Examinations; June 2011 Travel Board Hearing pp. 9-13.

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the issue is not raised because, while the Veteran reported some limitation in prolonged sitting, standing, walking, and walking up and down stairs, he did not submit evidence that he was unemployable.  

Consequently, the weight of the evidence is against assigning an initial disability rating in excess of 10 percent for residuals of surgical debridement and repair of laceration/ rupture of the right knee quadriceps tendon.



ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of surgical debridement and repair of laceration/rupture of the right knee quadriceps tendon is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


